The judgment of the court was pronounced by
Eustis, C. J.
The plaintiff caused to be sequestered a quantity of sugar and molasses belonging to the defendant, for the purpose of enforcing a privilege for supplies to the defendant’s plantation. A motion was made by the defendant to set aside the seqestration, which failed, the judge decreeing that the privilege and sequestration be maintained and the motion overruled. From this decree the defendant has appealed.
It appeal's that two writs of sequestration were taken out by the plaintiff, one directed to the sheriff of the parish of St. John the Baptist, and the other to tho sheriff of the parish of St. Charles. Under the former writ eighty-five hogsheads of sugar and a quantity of molasses were taken, which were given up on the defendant’s giving his bond, with security, as the law directs. Under the writ directed to the sheriff of the parish of St. Charles, forty-three hogsheads of sugar and about five hundred gallons of molasses were seized, but were held subject to two previous sequestrations from the district court. It is obvious that, as to the sugar and molasses sequestered in the parish of St. John the Baptist and given up on the defendant’s bond, the appeal is premature, the decree of the district court not being a final judgment, nor one working an irreparable injury. If it be erroneous, the defendant will have his relief on the final judgment of the cause.
As to the sugar and molasses sequestered in the parish of St. Charles, we are not informed as to the value of the property, nor as to the amount for which it is held subject to the previous sequestrations; and non constat that the matter in dispute as to this property is of sufficient value to give jurisdiction to this court, on an appeal in relation to it.
*367On the authority of Plicgue v. Bellowmé, 2 An. 293, the appeal in this case must fail, it not being within the jurisdiction of the court.
Appeal dismissed-